Under the procedure before July 1, 1974, the removal of a default rested in the sound discretion of the trial judge. G. L. c. 231, § 57, as then in effect. Rogers v. Ladd, 117 Mass. 334 (1875). Squier v. Barnes, 193 Mass. 21, 25 (1906). Hurnanen v. Gardner Automobile Co. 225 Mass. 189, 191 (1916). Cohen v. Industrial Bank & Trust Co. 274 Mass. 498, 500 (1931). The same is true under Mass. R.Civ.P. 55 (c), 365 Mass. 823 (1974). There is nothing in the record before us which demonstrates any abuse of that discretion in the denial of the defendants’ motion to remove the default. St. Martin v. Spinner, 347 Mass. 774 (1964). Askinas v. Goldman, 355 Mass. 792 (1969). There was no error in the allowance of the plaintiff’s motion for judgment. Mass.R.Civ.P. 55 (b), 365 Mass. 822 (1974).

Judgment affirmed.